Felton, J.
Where a retention-of-1itle contract was foreclosed to recover a balance due thereon, it was error for the court to disallow an amendment to the defendants’ affidavit of illegality setting up that the stock of goods, the subject matter of the contract, was illegally sold at Manchester, Georgia, rather than before the courthouse door in Greenville, the county seat of Meriwether County. Code, §§ 39-1201, 39-1203, 67-703. See Code § 20-1314 for instances in which recoupment may be pleaded. See also Commercial Credit Co. v. Anthony, 48 Ga. App. 725 (173 S. E. 204). This disallowance of the amendment on the ground that the sheriff’s entry was not traversed and that he was not made a party was error because the only entry by the sheriff shown in the record is that of the levy, the recitals in which are undisputed. Neither was the amendment objectionable as setting up a new defense. The court erred in disallowing the amendment. Such action rendered further proceedings nugatory.

Judgment reversed.


Sutton, C.J., and Worrill, J., concur.